FILED
                             NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


QIUGUANG ZHU,                                    No. 13-71921

               Petitioner,                       Agency No. A099-420-511

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Qiuguang Zhu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition

for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on inconsistencies regarding when Zhu decided to come to the United States,

and an omission from his application and initial declaration of being beaten and

detained by family planning officials. See id. at 1048 (adverse credibility finding

reasonable under totality of the circumstances). Zhu’s explanations do not compel

a contrary result. See Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011)

(agency not required to accept explanations for inconsistencies). We reject Zhu’s

contention that the IJ engaged in speculation. In the absence of credible testimony,

Zhu’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                      13-71921